DETAILED ACTION
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Objections
Claims 1, 2, 6, 10, 11, 14-17 and 20 are objected to because of the following informalities:  
In claim 1 (line 5) “the tubular” should recite --a tubular--.
In claim 1 (line 8) “the at least” should recite --each at least--.
In claim 1 (line 1) “in radial” should recite --in a radial--.
In claim 1 (line 12) “the longitudinal” should recite --a longitudinal--.
In claim 1 (line 14) “the longitudinal” should recite --a longitudinal--.
In claim 2 (line 2) “of multiple-start” should recite --of a multiple-start--.
In claim 6 (line 2) “preferably” should be deleted.
In claim 10 (line 1) “the one outer” should recite --one outer--.
In claim 11 (line 5) “of the female” should recite --of each female--.
In claim 14 (line 3) “tubular part” should recite --tubular portion--.
In claim 15 (line 2) “tubular part” should recite --tubular portion--.
In claim 16 (line 4) “tubular part” should recite --tubular portion--.
In claim 17 (line 1) “the front” should recite --a front--.
In claim 20 (line 3) “comprising” should recite --comprising the steps--.
In claim 20 (line 6) “the tubular” should recite --a tubular--.
In claim 20 (line 8) “the at least” should recite --each at least--.
In claim 20 (line 10) “of screw” should recite --of a screw--.
In claim 20 (line 12) “the longitudinal” should recite --a longitudinal--.
In claim 20 (line 15) “the longitudinal” should recite --a longitudinal--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Recker (US 5,522,669) in view of Lomar (US 1,879,364).
As to claim 1, Recker discloses a coupling for connecting construction parts, comprising a female coupling part 11,18,32 and a male coupling part 10 for placing in the female coupling part, the female coupling part comprising: 
a receiving part 11 which is at least partially tubular and comprises at its outer end an insertion opening for receiving the male coupling part in a tubular portion, wherein at least one through-opening 23 is provided in the wall of the tubular portion of the receiving part; 
a ball 22 which is placed in each at least one through-opening and which is movable in a radial direction of the receiving part; and 
a locking sleeve 32 which is screwed onto the receiving part and encloses the receiving part, wherein the locking sleeve is movable relative to the receiving part in a longitudinal direction of the receiving part between an opened position, in which the locking sleeve allows a movement of the ball in the at least one through-opening in a direction away from a longitudinal axis of the receiving part for the purpose of placing the male coupling part into the receiving part or removing it from the receiving part during use, and a closed position in which the locking sleeve presses the at least one ball in the direction of the longitudinal axis of the receiving part for the purpose of locking the male coupling part in the female coupling part with the at least one ball during use, 
wherein the male coupling part is embodied as an elongate pin which comprises in its outer wall a groove 24 for receiving the at least one ball (Figures 1-4).
Recker fails to disclose a coupling wherein the locking sleeve is movable relative to the receiving part in the longitudinal direction of the receiving part by being screwed.
  Lomar teaches a coupling wherein a locking sleeve 5 is movable relative to a receiving part 1 in a longitudinal direction of the receiving part, by being screwed, between an opened position, in which the locking sleeve allows a movement of a ball 4 in a through-opening in the receiving part in a direction away from a longitudinal axis of the receiving part for the purpose of placing a male coupling part 2 into the receiving part or removing it from the receiving part during use, and a closed position in which the locking sleeve presses the ball in the direction of the longitudinal axis of the receiving part for the purpose of locking the male coupling part in the female coupling part with the ball during use; the screwed-actuation of the locking sleeve between the opened and closed positions preventing inadvertent disengagement of the locking sleeve from the closed position and securely clamping the locking sleeve in the closed position (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Recker wherein the locking sleeve is movably relative to the receiving part in the longitudinal direction of the receiving part by being screwed, as taught by Lomar, in order to prevent inadvertent disengagement of the locking sleeve from the closed position and to securely clamp the locking sleeve in the closed position.
As to claim 3, Recker as modified by Lomar discloses a coupling wherein the female coupling part 11,32 comprises at least one stop 68 for bounding the movement of the locking sleeve 32 relative to the receiving part 11 (Figures 1-4).  
As to claim 4, Recker discloses a coupling wherein the stop 68 is provided as a circlip stop ring received within a groove 69 in the receiving part 11; instead of being screwed onto the receiving part.  
Lomar teaches a coupling wherein a stop 7 comprises a stop ring screwed onto a receiving part 1 (Figures 1-4).
Inasmuch as the references disclose circlip stop rings and threaded stop rings as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
As to claim 6, Recker discloses a coupling wherein the groove 24 has an inclining wall for guiding the ball 22 into the groove, and the groove has a rounded form (Figures 1-4).  
As to claim 7, Recker discloses a coupling wherein the male coupling part 10 comprises rounded outer ends (Figures 1-4).  
As to claim 8, Recker fails to explicitly disclose a coupling wherein the male coupling part (PTO shaft 10) comprises a through-opening in the longitudinal direction.
It is well-known and readily apparent within the art for a PTO shaft to comprise a longitudinal through-opening for receiving lubricant therein.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Recker wherein the male coupling part comprises a longitudinal through-opening, as it is well-known and readily apparent within the art for a PTO shaft to comprise a longitudinal through-opening for receiving lubricant therein. 
As to claim 9, Recker fails to discloses a coupling wherein the male coupling part is manufactured from an aluminium alloy from the 7000 group in accordance with the International Alloy Designation System (IADS).  Recker does not disclose any structural or functional significance as to the specific material of the male coupling part.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Recker wherein the male coupling part is manufactured from an aluminium alloy from the 7000 group in accordance with the International Alloy Designation System (IADS), as Recker does not disclose any structural or functional significance as to the specific material of the male coupling part, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 12, Recker discloses a coupling wherein the receiving part 11,18 of the female coupling part 11,18,32 is provided with a groove having therein a sealing ring 28 (Figures 1-4).  
As to claim 13, Recker discloses a coupling wherein the groove including the sealing ring 28 is positioned such that it is covered by the locking sleeve 32 in both the closed position and the opened position of the locking sleeve (Figures 1-4).
As to claim 14, Recker discloses a coupling wherein the receiving part 11 is provided with a closing element 26 arranged to close off at least a part of the tubular portion when in the opened positioned of the locking sleeve no male coupling part 10 is placed in the female coupling part 11,32 (Figures 1-4).  
As to claim 15, Recker discloses a coupling wherein the closing element 26 is arranged in the tubular portion of the receiving part 11, wherein the closing element is movable in the longitudinal direction of the receiving part against a spring force 46 from a closing position wherein the closing element closes off the at least one through-opening 23, and an opened position wherein the closing element exposes the at least one through-opening (Figures 1-4).  
As to claim 16, Recker discloses a coupling wherein the end of the closing element 26 directed towards the insertion opening comprises a head 42 having a circular cross section with a diameter corresponding to the inner diameter of the tubular portion at the position of the through-openings 23 (Figures 1-4).  
As to claim 17, Recker discloses a coupling wherein a front face of the head 42 which is directed towards the insertion opening comprises a recess 66 for receiving the male coupling part 10, wherein an upright edge is formed around the recess for closing off the at least one through-opening 23 in the closed position of the closing element 26 (Figures 1-4).  
As to claim 18, Recker fails to discloses a coupling wherein the closing element is made of plastic (Figures 1-4).  Recker does not disclose any structural or functional significance as to the specific material of the closing element.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Recker wherein the closing element is made of plastic, as Recker does not disclose any structural or functional significance as to the specific material of the closing element, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
  As to claim 20, Recker discloses a method for manufacturing a coupling, comprising the following steps the steps of: 
manufacturing a female coupling part 11,32, comprising of: 
manufacturing a receiving part 11 which is at least partially tubular and comprises at its outer end an insertion opening for receiving a male coupling part 10 in a tubular portion, with at least one through-opening 23 in the wall of the tubular portion of the receiving part; 
placing in each at least one through-opening a ball 22 which is movable in a radial direction of the receiving part; 
moving a locking sleeve 32 on the receiving part such that the sleeve is movable relative to the receiving part in a longitudinal direction of the receiving part between an opened position, in which the locking sleeve allows a movement of the at least one ball in the corresponding through-opening in a direction away from a longitudinal axis of the receiving part for the purpose of placing a male coupling part into the receiving part or removing it from the receiving part during use, and a closed position in which the locking sleeve presses the at least one ball in the direction of the longitudinal axis of the receiving part for the purpose of locking a male coupling part in the female coupling part with the at least one ball during use, and 
manufacturing a male coupling part 10 as an elongate pin, in the outer wall of which a groove 24 for receiving the at least one ball is arranged (Figures 1-4). 
Recker fails to disclose a coupling wherein the locking sleeve is movable by means of a screw thread relative to the receiving part in the longitudinal direction of the receiving part by being screwed.
  Lomar teaches a coupling wherein a locking sleeve 5 is movable by means of a screw thread relative to a receiving part 1 in a longitudinal direction of the receiving part, by being screwed, between an opened position, in which the locking sleeve allows a movement of a ball 4 in a through-opening in the receiving part in a direction away from a longitudinal axis of the receiving part for the purpose of placing a male coupling part 2 into the receiving part or removing it from the receiving part during use, and a closed position in which the locking sleeve presses the ball in the direction of the longitudinal axis of the receiving part for the purpose of locking the male coupling part in the female coupling part with the ball during use; the screwed-actuation of the locking sleeve between the opened and closed positions preventing inadvertent disengagement of the locking sleeve from the closed position and securely clamping the locking sleeve in the closed position (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Recker wherein the locking sleeve is movably by means of a screw thread relative to the receiving part in the longitudinal direction of the receiving part by being screwed, as taught by Lomar, in order to prevent inadvertent disengagement of the locking sleeve from the closed position and to securely clamp the locking sleeve in the closed position.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Recker in view of Lomar, as applied to claim 1, and further in view of Commins (US 6,390,747).
As to claim 2, Recker as modified by Lomar fails to disclose a coupling wherein the locking sleeve is screwed onto the receiving part by means of a multiple-start thread.
Commins teaches a coupling wherein a locking sleeve 36 is screwed onto a receiving part 42 by means of a multiple-start thread 44,46; the multi-start thread providing for a greater travel length of the locking sleeve with less rotation, providing for quicker, easier locking (Figure 4; C6 L61-C7 L15).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Recker as modified by Lomar wherein the locking sleeve is screwed onto the receiving part by means of a multiple-start thread, as taught by Commins, in order to provide for a greater travel length of the locking sleeve with less rotation, providing for quicker, easier locking.

Claims 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Recker in view of Lomar, as applied to claim 1, and further in view of Wu (US 8,371,768).
As to claims 10, 11 and 19, Recker fails to discloses a coupling used within a truss; wherein one outer end of the male coupling part is configured for coupling to the female coupling part and the other outer end of the male coupling part is configured for coupling to a second corresponding female coupling part; wherein the female coupling part comprises around the insertion opening of the receiving part a flange for co-action with a second corresponding flange of the second corresponding female coupling part, wherein the receiving part of each female coupling part has a recess which is adjacent to the flange and comprises a contact surface, and wherein the male coupling part comprises on its outer wall two contact surfaces facing in opposite directions for co-action with the contact surfaces of the female coupling parts.  
Wu teaches the use of a coupling comprising a male coupling part 30 structurally and functionally similar to the coupling disclosed by Recker within a truss 10; wherein one outer end of the male coupling part is configured for coupling to a female coupling part 21 and the other outer end of the male coupling part is configured for coupling to a second corresponding female coupling part 21; wherein the female coupling part comprises around an insertion opening of a receiving part of the female coupling part a flange for co-action with a second corresponding flange of the second corresponding female coupling part, wherein the receiving part of each female coupling part has a recess which is adjacent to the flange and comprises a contact surface, and wherein the male coupling part comprises on its outer wall two contact surfaces facing in opposite directions for co-action with the contact surfaces of the female coupling parts (Figures 1-7).  
It would have been obvious to use the coupling disclosed by Recker within a truss; wherein one outer end of a male coupling part is configured for coupling to the female coupling part and the other outer end of the male coupling part is configured for coupling to a second corresponding female coupling part, as taught by Wu, as the two coupling assemblies are structural and functional equivalents within the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,926,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the “receiving part”, “ball”, “locking sleeve” and “male coupling part” in instant claims 1 and 20 encompass the “receiving part”, “ball”, “locking sleeve” and “male coupling part” of patent claim 1.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, Recker in view of Lomar discloses the claimed coupling with the exception of wherein the stop is located on a side of the locking sleeve opposite the side of the locking sleeve facing toward the insertion opening for the purpose of bounding movement of the locking sleeve in the direction toward the opened position, wherein the coupling further comprises a separate clamp which fits clampingly between the stop and the locking sleeve in the closed position of the locking sleeve.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the coupling disclosed by Recker in view of Lomar to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



05/04/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619